PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ASHLEY RIVER INDUSTRIES,                 
INCORPORATED; COASTAL MARINE
ENTERPRISES, INCORPORATED, d/b/a
Dolphin Cove Marina,
                Plaintiffs-Appellants,
                  v.                             No. 00-2211

MOBIL OIL CORPORATION; MOBIL
CHEMICAL COMPANY, INCORPORATED;
MOBIL CORPORATION,
             Defendants-Appellees.
                                         
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                  C. Weston Houck, District Judge.
                          (CA-98-2964-2-12)

                       Argued: March 1, 2001

                       Decided: April 17, 2001

      Before WIDENER and MICHAEL, Circuit Judges, and
       Cynthia Holcomb HALL, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.



Affirmed by published per curiam opinion.


                             COUNSEL

ARGUED: Lemuel Gray Geddie, Jr., OGLETREE, DEAKINS,
NASH, SMOAK & STEWART, P.C., Greenville, South Carolina, for
2              ASHLEY RIVER INDUS. v. MOBIL OIL CORP.
Appellants. Lori Elliott Guzman, HUNTON & WILLIAMS, Rich-
mond, Virginia, for Appellees. ON BRIEF: Nancy W. Monts, E.
Grantland Burns, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C., Greenville, South Carolina, for Appellants. David
Craig Landin, Turner A. Broughton, HUNTON & WILLIAMS, Rich-
mond, Virginia; Jane Thompson Davis, NELSON, MULLINS,
RILEY & SCARBOROUGH, L.L.P., Charleston, South Carolina, for
Appellees.


                             OPINION

PER CURIAM:

   Having considered the briefs and the record and after oral argu-
ment, we are of opinion that the thorough opinion of the district court
is free from error. The judgment of the district court is accordingly
affirmed on its opinion, which we adopt as our own. Ashley River
Industries, Inc.; and Coastal Marine Enterprises, Inc. d/b/a Dolphin
Cove Marina v. Mobil Oil Corporation; Mobil Chemical Company;
and Mobil Corporation, No. CIV. A. 2:98-2964-12, ___ F.Supp.2d
___ (D.S.C. 2000).

                                                          AFFIRMED